Exhibit 16.1 Bernstein & Pinchuk LLP Seven Penn Plaza, Suite 830 New York, New York 10001 October 9,2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: This is to confirm that the client-auditor relationship between Madison Acquisition Ventures, Inc. (the “Company”) and our firm ceased effective August 12, 2010 and recommenced effective May 3, 2012.We have read the statements made in Item 13 and the financial statements in Item 15 reported by the Company in its second amendedForm 10/A datedOctober9,2012.We agree with the statements made in such Form 10/A. Very truly yours, Bernstein & Pinchuk LLP /s/Bernstein & Pinchuk LLP
